Title: The Commissioners to John Ross, 13 April 1778
From: First Joint Commission at Paris,Adams, John
To: Ross, John


     
     Passy, 13 April, 1778. printedJA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:50–51. In replying to a letter from Ross (not found) requesting compensation for monies spent and the return of papers taken by William Lee from the estate of Thomas Morris, who had died on 31 Jan., the Commissioners noted that Lee’s being in Germany made it impossible to deal with the question of the papers, and they requested that Ross put his accounts in order and submit them at once.
     John Ross, originally from Scotland and later a Philadelphia merchant and sometime agent of Willing, Morris & Co., had been em­ployed by the Commissioners to produce clothing and munitions at Nantes (Papers of Robert Morris, ed. E. James Ferguson, Pittsburgh, 1973– , 1:169). For additional details concerning this increasingly bitter dispute, see the Commissioners to Ross, 3 May (calendared below), and Ross’ letters to the Commissioners of 18 Aug., note 3 and references there (below), and of 8 Oct. (ViU: Lee Papers).
    